UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 001-35633 Sound Financial Bancorp, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 45-5188530 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2005 5th Avenue, Suite 200, Seattle Washington (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(206) 448-0884 None (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X]NO [] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YES [X]NO [] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting Company.See definition of “large accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting Company [X] (Do not check if smaller reporting company) Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES []NO [X] Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. As of May 15, 2013, there were 2,587,544 shares of the registrant’s common stock outstanding. SOUND FINANCIAL BANCORP, INC. FORM 10-Q TABLE OF CONTENTS Page Number PART I FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of March 31, 2013 (unaudited) and December 31, 2012 (unaudited) 3 Condensed Consolidated Statements of Income for the Three Months Ended March 31, 2013 and 2012 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income for the Three Months Ended March 31, 2013 and 2012 (unaudited) 5 Condensed Consolidated Statement of Stockholders’ Equity for the Three Months Ended March 31, 2013 and 2012 (unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (unaudited) 7 Selected Notes to Condensed Consolidated Financial Statements 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3.Quantitative and Qualitative Disclosures About Market Risk 39 Item 4.Controls and Procedures 39 PART IIOTHER INFORMATION Item 1.Legal Proceedings 40 Item 1ARisk Factors 40 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 40 Item 3.Defaults Upon Senior Securities 40 Item 4.Mine Safety Disclosures 40 Item 5.Other Information 40 Item 6.Exhibits 41 SIGNATURES EXHIBITS SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share amounts) ASSETS March 31, 2013 December 31, 2012 Cash and cash equivalents $ $ Available-for-sale securities, at fair value Federal Home Loan Bank (FHLB) stock, at cost Loans held for sale Loans Less allowance for loan losses ) ) Total Loans, net Accrued interest receivable Bank-owned life insurance, net Other real estate owned (“OREO”) and repossessed assets, net Mortgage servicing rights, at fair value Premises and equipment, net Other assets Total assets $ $ LIABILITIES Deposits Interest-bearing Noninterest-bearing demand Total deposits Borrowings Accrued interest payable 78 83 Other liabilities Advance payments from borrowers for taxes and insurance Total liabilities COMMITMENTS AND CONTINGENCIES (NOTE 8) STOCKHOLDERS' EQUITY Preferred stock, $0.01 par value, 1,000,000 shares authorized, none issued or outstanding - - Common stock, $0.01 par value, 40,000,000 shares authorized, 2,587,544 shares issued and outstanding as of March 31, 2013 and December 31, 2012 26 26 Additional paid-in capital Unearned shares - Employee Stock Ownership Plan (“ESOP”) ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to condensed consolidated financial statements SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Income (unaudited) (In thousands, except share and per share amounts) Three Months Ended March 31, INTEREST INCOME Loans, including fees $ $ Interest and dividends on investments, cash and cash equivalents 55 Total interest income INTEREST EXPENSE Deposits Borrowings 68 55 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Service charges and fee income Earnings on cash surrender value of bank-owned life insurance 78 66 Mortgage servicing income Fair value adjustment on mortgage servicing rights Other-than-temporary impairment losses on securities ) ) Net gain on sale of loans Total noninterest income NONINTEREST EXPENSE Salaries and benefits Operations Regulatory assessments Occupancy Data processing Net loss on OREO and repossessed assets Total noninterest expense INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted See notes to condensed consolidated financial statements SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Comprehensive Income (unaudited) (In thousands) Three Months Ended March 31, Net Income $ $ Other comprehensive income Unrealized gain on securities Unrealized holding gain, net of taxes of $16 and $59, respectively 31 Reclassification adjustments for other-than-temporary impairment on securities, net of taxes of $6 and $31, respectively 13 60 Other comprehensive income, net of tax 44 Comprehensive income $ $ See notes to condensed consolidated financial statements SOUND FINANCIAL BANCORP, INC. AND SUBSIDIARY Condensed Consolidated Statements of Stockholders’ Equity For the Three Months Ended March 31, 2013 and 2012 (unaudited) (In thousands, except number ofshares) Shares Common Stock Additional Paid-in Capital Unearned ESOP Shares Retained Earnings Accumulated Other Comprehensive Loss, net of tax TotalStockholders’ Equity Balances at December 31, 2012 $
